UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) /X/ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended December 31, 2016 or / / TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number of the issuing entity: 333-165147-03 Central Index Key Number of the issuing entity: J.P.Morgan Chase Commercial Mortgage Securities Trust 2012-CIBX (exact name of the issuing entity as specified in its charter) Central Index Key Number of the depositor: 0001013611 J.P. Morgan Chase Commercial Mortgage Securities Corp. (exact name of the depositor as specified in its charter) Central Index Key Number of the sponsor: 0000835271 JPMorgan Chase Bank, National Association (exact name of the sponsor as specified in its charter) Central Index Key Number of the sponsor: 0001555158 CIBX Commercial Mortgage, LLC (exact name of the sponsor as specified in its charter) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 38-3875750 38-3875751 38-7047640 (I.R.S. Employer Identification Numbers) c/o Wells Fargo Bank, National Association as Certificate Administrator 9062 Old Annapolis Road Columbia, MD (Address of principal executive offices of the issuing entity) (Zip Code) Registrant’s telephone number, including area code: (212) 272-6858 Securities registered pursuant to Section 12(b) of the Act: None. Securities registered pursuant to Section 12(g) of the Act: None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. / / Yes /X/ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. / / Yes /X/ No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. /X/ Yes / / No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Not applicable. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Not applicable. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer /
